Citation Nr: 0628307	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-12 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1970 to April 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In November 2004, the veteran appeared at hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is associated with the claims file.

In a decision in September 1993, the Board denied service 
connection for diabetes mellitus.  In July 2001, VA added 
type II diabetes mellitus to the list of presumptively 
service-connected diseases associated with exposure to 
certain herbicides in Vietnam under 38 C.F.R. § 3.309(e).  In 
view of the intervening liberalizing change in the 
regulation, the current claim is a new claim and not a claim 
to reopen a previously denied claim.  Pelegrini v. Principi, 
18 Vet.App. 112, 125-26 (2004). 


FINDINGS OF FACT

1. The veteran served in the Republic of Vietnam during the 
Vietnam era.

2. The medical evidence shows the veteran is currently 
diagnosed with type II diabetes mellitus.


CONCLUSION OF LAW

Type II diabetes mellitus is presumed to have been incurred 
during service as a result of exposure to herbicides in 
Vietnam.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159. 

Given the fully favorable decision in this case, VCAA 
compliance is moot. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a veteran who served on active duty in Vietnam during the 
Vietnam era developed diabetes mellitus, type II, the disease 
is presumed to have resulted from exposure to herbicides.  
Diabetes mellitus, type II, was added as a presumptive 
disease, due to exposure to herbicides, effective from July 
2001.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e). 

The service medical records reveal that the veteran was in 
Vietnam for two months when he was evacuated to a hospital in 
Japan because of glycosuria.  The pertinent diagnosis was 
renal glycosuria.  Diabetes mellitus was not diagnosed then 
or on separation examination as blood sugar was negative.  

After service, VA records show that in March 2000 the veteran 
was started on glyburide, a medication for diabetes.  In 
April and May 2000, serum glucose was elevated at 277 and 
hemoglobin A1C was elevated at 12.30, and the assessment was 
adult onset diabetes mellitus.  Blood sugar was elevated in 
January 2002, when diabetes mellitus, type II, was diagnosed 
during VA hospitalization.

Based on the evidence of record, diabetes mellitus was not 
shown to be present during service or within the one-year 
period after service to warrant direct service connection or 
presumptive service connection as a chronic disease.  
38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

To establish presumptive service connection for diabetes 
mellitus, type II, due to exposure to herbicides, the 
evidence must show that the veteran served in the Republic of 
Vietnam during the Vietnam era, 38 U.S.C.A. § 1116, and there 
must be a diagnosis of diabetes mellitus, type II.  38 C.F.R. 
§ 3.309(e).

The veteran's DD Form 214 shows that he had three months of 
foreign service in the United States Army Pacific Command for 
which he received the Vietnam Service Medal, which is awarded 
to all members of the Armed Forces of the United Sates who 
served in Vietnam, its contiguous waters, or airspace 
thereover, at any time between July 1965 and March 1973.  The 
service medical records refer to the veteran's presence in 
Vietnam in 1971, and the veteran is currently 
service-connected for PTSD based on his service in Vietnam.  
Therefore, the Board finds there is sufficient evidence 
showing the veteran served in the Republic of Vietnam during 
the Vietnam era, that is, between August 5, 1964, and May 7, 
1975. 38 C.F.R. § 3.2(f).  

The remaining question is whether the veteran currently has 
diabetes mellitus, type II.  As noted above, VA records 
document that the veteran was started on glyburide, a 
medication for diabetes in March 2000.  In April and May 
2000, serum glucose was elevated at 277 and hemoglobin A1C 
was elevated at 12.30, and the assessment was adult onset 
diabetes mellitus.  Blood sugar was also elevated in January 
2002, when the diabetes mellitus, type II, was diagnosed 
during VA hospitalization.  The diagnosis of type II diabetes 
mellitus was confirmed on VA examination in May 2004 and on 
VA's Agent Orange examination in September 2004.  Based on 
the foregoing, the Board finds the veteran's has a current 
diagnosis of type II diabetes mellitus that is supported by 
laboratory and clinical findings.  





In summary, the evidence of record shows the veteran served 
in the Republic of Vietnam during the Vietnam era and that he 
is currently diagnosed with type II diabetes mellitus, which 
is subject to presumptive service connection as due to 
exposure to herbicides in Vietnam in accordance with 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  



ORDER

Service connection for diabetes mellitus is reopened, type 
II, is granted.




____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


